Citation Nr: 1001175	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  05-38 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1963 to November 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  Subsequently, this appeal has been 
transferred to the Montgomery, Alabama, RO. 

A Board hearing was scheduled for March 2008.  However, the 
Veteran cancelled prior to the hearing.


FINDING OF FACT

A chronic low back disorder did not onset in service and is 
not causally related to service or a service-connected 
disability.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
have not been met.       38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In February 2005 the agency of original jurisdiction (AOJ) 
provided the notices required by 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  
However, this notice did not include the initial disability 
rating and effective date elements of the claim as required 
by Dingess.  

In March 2006, the notification pursuant to Dingess was sent 
to the Veteran. Although the notice letter postdated the 
initial adjudication, the claim was subsequently 
readjudicated and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records, 
providing a VA examination, and scheduling a Board hearing.  
Consequently, the duty to notify and assist has been met.



Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for chronic disorders, 
such as arthritis, when manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

The Veteran seeks service connection for a low back disorder 
which he contends is the result of his military service, 
namely when he fell on a post during boot camp.  He further 
contends that he was treated at sick bay for the injuries 
sustained to his back in this accident and received 
continuous treatment. 

Service treatment records are absent of complaint or 
treatment for a low back disorder other than a rash.  See 
service treatment records, dated August 1963 to May 1965.  
The November 1965 separation examination does not report any 
abnormal findings for his back.  See separation examination 
record, dated November 1965.

Post service treatment records report the Veteran was treated 
for a wound on his back in May 1982 but there is no 
indication it was related to service.  VA treatment records 
from May 1983 to August 2005 report he was treated for a 
pilonidal cyst on his buttocks but there is no indication of 
treatment for low back disorders.  See VA treatment records, 
dated May 1983 to August 2005.  A July 2006 VA treatment 
record reveals the Veteran reported pain in his low back 
which began 30 years ago.  In October 2006, the Veteran again 
reported pain in his low back but stated it was due to the 
pilonidal cyst.  The VA treatment record indicates the 
pilonidal cyst condition was treated with multiple surgeries.  
See VA treatment records, dated July 2006 to October 2006.

In January 2007, the Veteran underwent a VA examination for 
his chronic low back pain.  The Veteran explained to the 
examiner that he fell off a pole during service and injured 
his low back and coccygeal area causing pilonidal cysts.  A 
physical examination of the Veteran's low back did not reveal 
"any erythema, edema or deformity of the spine.  Palpation 
of the low back reveals tenderness and also of the coccygeal 
area as well."  The Veteran's range of motion of the low was 
"[f]orward flexion 0-40 degrees with limitation fur to 
severe pain.  Extension 0-15 degrees with limitation due to 
severe pain.  Left lateral flexion 0-20 degrees with 
limitation due to severe pain.  Right lateral flexion 0-20 
degrees with limitation due to mild to moderate pain.  Left 
lateral rotation 0-30 degrees with limitation due to severe 
pain.  Right lateral rotation 0-20 degrees with limitation 
due to severe pain."  The examiner stated the Veteran was 
unable to demonstrate repetitive use due to severe pain.  See 
VA examination, dated January 2007. 

The examiner diagnosed a host of back disabilities, to 
include osteoarthritis and spondylosis, and while he noted 
the Veteran's self described history of falling on a pole 
during service and noted that there was no indication of back 
treatment in service, he did not provide an opinion as to the 
etiology of the Veteran's current back disorder.

An x-ray of the Veteran's low back was also taken.  The 
Veteran's low back disorder was diagnosed as "moderate 
lumbosacral rotation to the right minimum spondylosis from 
L3-5.  Mild degenerative facet joints.  The sacrum and coccyx 
is a suboptimal examination with pelvic rotation to the 
right."  Id. 

In November 2007, the Veteran was involved in a motor vehicle 
accident, injuring his legs and hips.  VA treatment records 
from April 2007 to July 2009 reveal the Veteran sporadically 
complained of back pain and was treated.  However, there is 
no evidence linking the Veteran's low back pain to service.  
See VA treatment records, dated April 2007 to July 2009.

After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's low back disorder is 
not related to his active service, and service connection is 
not established.  While it is appears that the Veteran 
currently has back problems, the medical evidence of record 
as a whole supports the proposition that there is no 
etiological relationship between the origin and/or severity 
of any low back disorder and service.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for low 
back disorder.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a lapse of time is a 
factor for consideration in deciding a service connection 
claim.   See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. 
Cir. 2000).  In this case, the first recorded complaint of 
low back pain occurred in July 2006; approximately forty one 
years after the Veteran left service.  The Veteran did not 
have a diagnosis of a degenerative back disorder until 
January 2007.  Even assuming arguendo, that the Veteran's 
treatment for a back wound in May 1982 is the first reported 
incident of back pain post-service it is seventeen years 
after service.  Finally, it is noted that any low back 
disorder was not diagnosed within a year of the Veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309.

The Board has also considered the written statements 
submitted by the Veteran.  However, where the determinative 
issue involves causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is possible or 
plausible is required.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Veteran does not meet this burden by 
merely presenting his opinion because he is not a medical 
health professional and his opinion does not constitute 
competent medical authority.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Consequently, while the Veteran are 
competent to report that the existence of symptoms such as 
pain and limited mobility, he is not competent to report a 
chronic disorder resulted from service.  In this case, the 
objective medical evidence does not establish that a disorder 
existed in-service as the records indicate negative disorders 
and normal back disorders at separation.

Although the Board is sympathetic to the Veteran's claim, 
even if the Board conceded in-service low back injury, based 
on the normal findings at separation, the length of time 
between separation and initial treatment, and the lack of 
clear nexus opinion, the evidence for the Veteran's claim is 
outweighed by the countervailing evidence.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


